Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0001-352713 RAM Holdings Ltd. (Exact name of registrant as specified in its charter) Bermuda Not applicable (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 46 Reid Street HM 12 Hamilton Bermuda (Address of principal executive offices) (Zip Code) (441) 296-6501 (Registrants telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ X ] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at November 17, 2008 Common Shares, $0.10 par value per share 27,251,595 shares RAM HOLDINGS LTD. INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets (unaudited) as of September 30, 2008 and December 31, 2007 Consolidated Statements of Operations (unaudited) for the Three and Nine Months Ended September 30, 2008 and 2007 Consolidated Statements of Comprehensive (Loss)/Income (unaudited) for the Three and Nine Months Ended September 30, 2008 and 2007 Consolidated Statements of Shareholders Equity and Retained (Deficit)/Earnings (unaudited) for the Nine Months Ended September 30, 2008 Statements of Consolidated Cash Flows (unaudited) for the Nine Months Ended September 30, 2008 and 2007 Notes to Consolidated Financial Statements (unaudited) Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Default upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits Exhibit Index 2 PART I  FINANCIAL INFORMATION Item 1. Financial Statements RAM Holdings Ltd. Consolidated Balance Sheets (Unaudited) September 30, December 31, Assets Investments: Fixed-maturity securities, held as available for sale, at fair value (amortized cost of $587,955,306 and $685,644,954) $ $ Cash and cash equivalents Restricted cash Accrued investment income Premiums receivable Recoverable on paid losses Deferred policy acquisition costs Prepaid reinsurance premiums Other receivables  Deferred expenses Prepaid expenses Other financial instruments at fair value Other assets Total assets $ 751, 263,475 $ Liabilities and Shareholders Equity Liabilities Loss and loss adjustment expense reserve $ $ Unearned premiums Reinsurance balances payable Accounts payable and accrued liabilities Accrued interest payable  Derivative liabilities Other liabilities Long-term debt Redeemable preference shares ($1,000 redemption value and $0.10 par value; authorized shares  75,000; issued and outstanding shares  75,000 at September 30, 2008 and December 31, 2007) Total liabilities Commitments and contingencies Shareholders Equity Common shares ($0.10 par value; authorized shares  90,000,000; issued and outstanding shares  27,251,595 shares at September 30, 2008 and 27,238,976 shares at December 31, 2007) $ $ Additional paid-in capital Accumulated other comprehensive (loss) income ) Retained (deficit) / earnings ) Total shareholders equity Total liabilities and shareholders equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 RAM Holdings Ltd. Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Revenues: Gross written premiums (see Note 18) $ Ceded premiums   )  Net written premiums Change in unearned premiums ) ) Net earned premiums $ Change in fair value of credit derivatives: Realized (losses) gains and other settlements ) ) Unrealized gains/(losses) ) ) Net change in fair value of credit derivatives ) Net investment income Net realized losses on investments ) Net unrealized gain on other financial instruments   Total revenues ) Expenses: Loss and loss adjustment expenses Acquisition expenses Operating expenses Interest expense Total expenses Net (loss) income $ ) $ ) $ ) $ Net (loss) income per common share: Basic $ ) $ ) $ ) $ Diluted $ ) $ ) $ ) $ Weighted-average number of common shares outstanding: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 RAM Holdings Ltd. Consolidated Statements of Comprehensive (Loss)/Income (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Net (loss)/income $ ) $ ) $ ) $ Other comprehensive (loss)/income Change in unrealized fair value of investments ) ) Less: Reclassification adjustment for net realized losses included in net income Other comprehensive (loss)/ income ) ) Comprehensive (loss)/income $ ) $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 5 RAM Holdings Ltd. Consolidated Statement of Shareholders Equity and Retained (Deficit)/Earnings For Nine Months Ended September 30, 2008 (Unaudited) Additional Paid-in Capital Accumulated Other Comprehensive (Loss)/Income Retained (Deficit) / Earnings Share Capital Total Balance, January 1, 2008 $ Share issuance )    Share based compensation    Net loss    ) ) Other comprehensive loss   )  ) Balance, September 30, 2008 $ $ $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 6 RAM Holdings Ltd. Statements of Consolidated Cash Flows (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net income to net cash flows provided by (used in) operating activities: Net realized losses on sale of investments Depreciation and amortization Amortization of debt discount Net unrealized losses on credit derivatives ) Net unrealized gain on other financial instruments )  Net amortization of bond premium and discount ) Share based compensation Accrued investment income ) Premiums receivable ) Recoverables on paid losses ) Deferred policy acquisition costs ) ) Prepaid reinsurance premiums Prepaid expenses and other assets/liabilities ) ) Other receivables )  Deferred expenses  Loss and loss adjustment expenses Unearned premiums ) Derivative liability ) Reinsurance balances payable ) Accounts payable, accrued liabilities and interest payable ) ) Net cash flows (used in)/ provided by operating activities ) Cash flows from investing activities: Proceeds from sales of fixed maturity securities Purchases of fixed maturity securities ) ) Proceeds on maturities of fixed maturity securities Net sales (purchases) of short term investments  ) Net change in restricted cash ) Purchases of fixed assets ) ) Net cash flows provided by/(used in) investing activities ) Cash flows from financing activities: Committed preferred shares expenses  ) Net cash flows used in by financing activities  ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents - Beginning of period Cash and cash equivalents - End of period $ $ Supplemental cash flow disclosure: Interest paid on redeemable preferred shares $ $ Interest paid on long term debt $ $ The accompanying notes are an integral part of these consolidated financial statements. 7 RAM Holdings Ltd. Notes to Consolidated Financial Statements September 30, 2008 (Unaudited) 1. Organization RAM Holdings Ltd. (RAM Holdings), RAM Holdings
